
	

113 HR 5668 IH: Foreign Assistance Accountability Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5668
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Yoho (for himself, Mr. Poe of Texas, Mr. Collins of Georgia, Mr. Weber of Texas, Mr. Broun of Georgia, Mr. Franks of Arizona, Mr. Perry, Mr. Coffman, Mr. Fleming, Mr. Posey, and Mr. Harris) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To suspend the provision of United States foreign assistance to the Palestinian Authority, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Foreign Assistance Accountability Act of 2014.
		2.FindingsCongress finds the following:
			(1)Since fiscal year 2008, the annual regular-year United States bilateral assistance to the West Bank
			 and Gaza Strip has averaged approximately $500 million per fiscal year,
			 including annual averages of approximately $200 million in direct
			 budgetary assistance and $100 million in non-lethal security assistance
			 for the Palestinian Authority in the West Bank.
			(2)The Government Accountability Office has found some glaring insufficiencies in the vetting process
			 of the foreign aid grants to the Palestinian Authority and as such it is
			 very easy for United States foreign aid dollars to be used to provide a
			 monthly stipend for accused terrorists.
			(3)The Palestinian Authority Government Resolutions 21 and 23 (2010) codified into law a longstanding
			 Palestinian Authority practice of providing a monthly salary to anyone imprisoned in the occupation’s [Israel’s] prisons as a result of his participation in the
			 struggle against the occupation..
			(4)According to the Palestinian Authority’s definition, more than 4,500 Palestinian prisoners as of
			 December 2012 are serving time for terror-related offenses and are
			 recipients of salaries allocated from the Palestinian Authority’s general
			 salary budget that range from 2,400 to 12,000 shekels ($680 to $3,400) per
			 month.
			3.Suspension of United States foreign assistance to the Palestinian Authority
			(a)SuspensionNotwithstanding any other provision of law, beginning on the date of the enactment of this Act, the
			 President shall suspend the provision of United States foreign assistance
			 to the Palestinian Authority.
			(b)Reinstatement
				(1)In generalThe President may reinstate the provision of United States foreign assistance to the Palestinian
			 Authority that is suspended under subsection (a) if the President
			 determines that the Palestinian Authority has taken sufficient action to
			 stop providing funds or rewards to terrorist organizations and working
			 with terrorist organizations, including Hamas.
				(2)ConsultationThe President shall consult with Congress regarding the matters described in paragraph (1) prior to
			 making a determination under paragraph (1).
				4.ReportThe President shall submit to Congress on an annual basis a report on matters relating to this Act,
			 including documentation on the extent to which the Palestinian Authority
			 works with or otherwise supports terrorist organizations.
		
